        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,                CV 19-70-GF-BMM

           vs.

 EMILY C. HAMILTON,                               JUDGMENT, DECREE OF
 NEIGHBORHOOD HOUSING                             FORECLOSURE, AND ORDER OF
 SERVICES, INC., and ROOSEVELT                    SALE
 COUNTY, a political subdivision of the
 State of Montana,

                        Defendants.

      This matter having come before this Court by Plaintiff United States of

America, and upon considering the pleadings filed herein, it appears there is no

issue of material fact, and the Court now makes the following Findings of Fact and

Conclusions of Law.

                                     FINDINGS OF FACT

      1.         This court has jurisdiction of this action pursuant to 28 U.S.C. § 1345.

The real property that is the subject of this foreclosure action is located in the

County of Roosevelt, State of Montana, and is described as follows:

      Lot 3, Block 5, Sibbitts Addition to Wolf Point, Roosevelt County, Montana,
      according to the official map or plat thereof and of record in the Office of
      Clerk and Recorder of said County.



                                              1
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 2 of 8



      2.     The United States loaned Defendant Emily Hamilton the total

principal sum of $57,680.00 in the form of a Section 502 Rural Housing loan.

Defendant Hamilton executed a promissory note in the original principal amount of

$57,680.00. The note is dated November 16, 1999. A true and correct copy of

the promissory note is attached to the Complaint as Exhibit A. (Doc. 1-1).

      3.     As security for the above-described loan, Defendant Hamilton

executed a real estate mortgage on November 16, 1999, providing the United

States a security interest in the real property described above to secure the amount

owed under the terms of the note. The mortgage was filed of record with the

Clerk and Recorder of Roosevelt County on November 17, 1999, in Book 598 at

Page 226. A true and correct copy of the mortgage is attached to the Complaint as

Exhibit B. (Doc. 1-2).

      4.     Defendant Hamilton is in default under the terms of the promissory

note described above due to failure to make timely payments of principal and

interest as agreed. The account was accelerated on July 24, 2018. (Doc. 1, ¶ 5).

      5.     Defendant Hamilton is indebted to the United States for the loan

outlined above in the principal amount of $39,032.86, plus interest computed at the

daily rate of $7.6688 per day for the accrued total amount of $2,697.25, plus fees

in the amount of $2,128.93 ($1,453.84 Escrow/Impound, $60.60 late charges, fees

                                          2
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 3 of 8



for negative escrow of taxes and insurance of $268.49, and $346.00 for litigation

guarantee), for a combined total of $43,859.04 as of February 5, 2019. In

addition, if the value of the real property exceeds the principal and accrued interest

($43,859.04), the Rural Housing Service is entitled to repayment of the interest

credit subsidy pursuant to the repayment agreement dated November 16, 1999,

attached to the Complaint as Exhibit C. (Doc. 1-3). The interest subject to

recapture will be $22,146.44, making a total of $66,005.48 due and owing.

Interest continues to accrue from February 5, 2019 at the rate of $7.6688 per day

until the date of entry of judgment. Attached to the Complaint as Exhibit D (doc.

1-4) is the Affidavit of Proof of Statement of Account of Kimberly Maines of

Rural Housing Service, which verifies the amounts due. Plaintiff seeks post-

judgment interest pursuant to 28 U.S.C. § 1961. (Doc. 1, ¶ 6).

      6.     Defendant Hamilton was personally served with the Summons and

Complaint on January 20, 2020. (Doc. 12). Defendant Hamilton did not make an

appearance. Her Default was entered on August 9, 2021. (Doc. 26).

      7.     Austin Knudsen, former Roosevelt County Attorney, executed a

Waiver of Service of Summons; it was filed with the Court on November 4, 2019.

(Doc. 5). On October 30, 2019, Defendant Roosevelt County signed a stipulation

with the United States consenting to entry of judgment, decree of foreclosure, and

                                          3
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 4 of 8



order of sale. It was further stipulated that any judgment shall recognize the

priority of the principal amount of any real property taxes owed or to be assessed

against the property that is the subject of the foreclosure to the date of sale. The

stipulation was filed with the Court on November 4, 2019. (Doc. 6).

      8.     Jeff Neiffer, registered agent of Defendant Neighborhood Housing

Services, Inc. executed a Waiver of Service of Summons; it was filed with the

Court on November 6, 2019. (Doc. 7). Neighborhood Housing Services, Inc. did

not make an appearance. Its Default was entered on August 9, 2021. (Doc. 26).

                             CONCLUSIONS OF LAW

      9.     Roosevelt County, Montana has priority for the principal amount of

any assessed taxes to the date of sale.

      10.    The United States is entitled to judgment against Defendant Hamilton

in the principal amount of $39,032.86, plus interest computed at the daily rate of

$7.6688 per day for the accrued total amount of $2,697.25 as of February 5, 2019,

plus fees in the amount of $2,128.93 ($1,453.84 Escrow/Impound, $60.60 late

charges, fees for negative escrow of taxes and insurance of $268.49, and $346.00

for litigation guarantee), for a combined total of $43,859.04 as of February 5,

2019. In addition, if the value of the real property exceeds the principal and

accrued interest ($43,859.04), the Rural Housing Service is entitled to repayment

of the interest credit subsidy pursuant to the repayment agreement dated November

                                          4
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 5 of 8



16, 1999. The interest subject to recapture will be $22,146.44, making a total of

$66,005.48 due and owing. Interest continues to accrue from February 5, 2019, at

the rate of $7.6688 per day until the date of entry of judgment. Plaintiff is entitled

to post-judgment interest pursuant to 28 U.S.C. § 1961.

       11.   The United States is entitled to an order of sale of the real property

described herein.

       Wherefore, based upon the foregoing Findings of Fact and Conclusions of

Law,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

       1.    The United States shall have judgment against Defendant Emily C.

Hamilton in the principal amount of $39,032.86, plus interest computed at the daily

rate of $7.6688 per day for the accrued total amount of $2,697.25 as of February 5,

2019, plus fees in the amount of $2,128.93 ($1,453.84 Escrow/Impound, $60.60

late charges, fees for negative escrow of taxes and insurance of $268.49, and

$346.00 for litigation guarantee), for a combined total of $43,859.04 as of

February 5, 2019. In addition, if the value of the real property exceeds the

principal and accrued interest ($43,859.04), the Rural Housing Service is entitled

to repayment of the interest credit subsidy pursuant to the repayment agreement

dated November 16, 1999. The interest subject to recapture will be $22,146.44,

making a total of $66,005.48 due and owing. Interest continues to accrue from


                                          5
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 6 of 8



February 5, 2019, at the rate of $7.6688 per day until the date of entry of judgment.

Plaintiff is entitled to post-judgment interest pursuant to 28 U.S.C. § 1961.

      2.     Each and every material allegation contained in Plaintiff’s Complaint

is true and correct.

      3.     The real property described in the mortgage, located in Roosevelt

County, Montana, together with all improvements, tenements, rights, privileges,

and appurtenances, shall be foreclosed and ordered sold at public auction by the

U.S. Marshal for the District of Montana in the manner provided by law and

according to the course and practice of this Court. The real property is located in

Roosevelt County, Montana, and described as follows:

      Lot 3, Block 5, Sibbitts Addition to Wolf Point, Roosevelt County, Montana,
      according to the official map or plat thereof and of record in the Office of
      Clerk and Recorder of said County.

      4.     The real property shall be sold with the right of redemption as

provided in Mont. Code Ann. §§ 25-13-801 through 25-13-825.

      5.     The real property is to be sold in one unit.

      6.     If Plaintiff is the purchaser at the sale of the real property, payment to

the U.S. Marshal need not be in cash but may be in the form of suitable

documentary evidence as debit against the judgment.

      7.     The U.S. Marshal shall provide a Certificate of Sale to the purchaser

at the time of sale of the real property. The purchaser shall be entitled to a deed to
                                           6
        Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 7 of 8



the premises at the expiration of one year from the date of the sale, unless the

premises are previously redeemed as provided by law.

      8.     In the event Plaintiff is the purchaser at the sale and possession of the

premises is not surrendered to Plaintiff upon issuance of a Marshal’s deed, a writ

of assistance be issued directing the United States Marshal to deliver possession of

the premises to Plaintiff.

      9.     If monies from the sale are insufficient to pay the amounts due to

Plaintiff, the expenses of sale, and the costs, Plaintiff shall have a deficiency

judgment against Defendant Hamilton.

      10.    The U.S. Marshal for the District of Montana, out of the proceeds of

the sale of the real property, shall retain his fee, disbursements, and expenses of the

sale, and any excess sale proceeds shall be paid in the following amounts to the

following entities with the following priorities:

      A.     To Roosevelt County, Montana, to satisfy the principal amount of any

             assessed taxes, to date of sale.

      B.     To Plaintiff United States of America to satisfy the judgment set forth

             in paragraph 1 above.

      C.     Any overplus remaining after the payments to Roosevelt County and

             Plaintiff shall be paid by the United States Marshal for the District of


                                           7
         Case 4:19-cv-00070-BMM Document 28 Filed 09/01/21 Page 8 of 8



             Montana to the Clerk of this Court for further order of the Court for

             distribution.

       11.   Defendants, and any heirs or devisees of Defendants, known or

unknown, and any and all persons claiming under them, and all persons having

liens subsequent and inferior to the lien of Plaintiff’s mortgage, either by

mortgage, judgment, or decree, upon the real property described in the mortgage

subject of this foreclosure, and their personal representatives and all persons

claiming to have acquired any estate or interest in the premises, subsequent to the

filing of this action, be forever barred and foreclosed of and from all equity of

redemption and claim to the mortgage or premises, and every part or parcel

thereof, from and after the delivery of the U.S. Marshal’s Deed.

       12.   All or any of the parties to this action shall be entitled to purchase at

the sale. If Plaintiff purchases at the sale, then the rents, issues, and profits arising

or in any manner accruing to or from the premises, shall be due and payable to the

Plaintiff.

       13.   For such further relief as this Court may deem just and

       appropriate. DATED this 1st day of September, 2021.




                                            8
